Pannell, Presiding Judge.
A "summary judgment” was rendered in favor of the defendant upon his "traverse of service” and an order entered dismissing the complaint on August 24,1973. On October 12,1973, a motion to perfect service was filed and overruled on May 29,1974. A motion was made to dismiss the appeal to this court from the last order. Held:
The order entered on August 24, 1973 was a final order disposing of the entire case, and the time for filing an appeal, not having been extended, either by order or by the filing of a motion for new trial or a motion in arrest of judgment, or a motion for a judgment notwithstanding the verdict, the motion for perfection of the service came too late, and under the decisions of the Supreme Court, the appeal must, on motion, be dismissed. See Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241); Young v. Young, 227 Ga. 570 (181 SE2d 867); Taylor v. City of Columbus, 228 Ga. 493 (186 SE2d 539); Bernath Barrel &c. Co. v. Ostrum Boiler Service, Inc., 131 Ga. App. 140 (2) (205 SE2d 459); Lynn v. Wagstaff Motor Co., 131 Ga. App. 556 (206 SE2d 539).
There is nothing in Section 4, paragraph (h) of the Civil Practice Act (Ga. L. 1966, pp. 609, 610, as amended, Code Ann. § 81A-104 (h)) that requires a different ruling; nor is a different ruling required by Gulf Oil Corp. v. Sims, 112 Ga. App. 68 (143 SE2d 776); Brunswick Hdwe. Co. v. Bingham, 110 Ga. 526, 527 (35 SE 772); McClendon v. Ward-Truitt Co., 19 Ga. App. 495 (91 SE 1000); Allen v. Mutual Loan &c. Co., 86 Ga. 74 (12 SE 265); Cox v. Strickland, 120 Ga. 104 (47 SE 912).

Appeal dismissed.


Evans and Webb, JJ, concur.